
	
		I
		112th CONGRESS
		1st Session
		H. R. 3118
		IN THE HOUSE OF REPRESENTATIVES
		
			October 6, 2011
			Mr. Farenthold (for
			 himself, Mr. Flores,
			 Mr. Coffman of Colorado,
			 Mr. Kingston,
			 Mr. Paul, Mr. Kelly, Mr.
			 Nunnelee, Mr. Harris, and
			 Mr. Mulvaney) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To direct the Federal Communications Commission to
		  revisit the universal service support program under section 254 of the
		  Communications Act of 1934 to reduce waste, fraud, and abuse, and for other
		  purposes.
	
	
		1.Universal Service
			 Program
			(a)Forbearance
			 authority rescinded
				(1)In
			 generalAs of the date of enactment of this Act, the Federal
			 Communications Commission may not forbear from the requirements of section
			 214(e)(1) of the Communications Act of 1934 (47 U.S.C. 214(e)(1)) with respect
			 to the designation of an eligible telecommunications carrier.
				(2)Transition
			 periodOn the 120th day after
			 the date of enactment of this Act, the Federal Communications Commission shall
			 suspend the designation of a telecommunications carrier as an eligible
			 telecommunications carrier if such designation was received through forbearance
			 of the requirements of such section.
				(3)AmendmentSection
			 214(e) of the Communications Act of 1934 (47 U.S.C. 214(e)) is amended by
			 adding at the end the following:
					
						(7)ClarificationThe charges referred to in paragraph (1)(B)
				for such services shall be more than
				zero.
						.
				(b)Contribution
				(1)AmountThe
			 amount collected to support universal service under section 254 of the
			 Communications Act of 1934 (47 U.S.C. 254) each year shall be the same amount
			 that was collected for fiscal year 2011.
				(2)Savings
			 reductionOf this amount,
			 $500,000,000 shall be transferred each year to the General Fund of the Treasury
			 and shall not be available for obligation or expenditure.
				(c)Reform Lifeline
			 and Link-Up programsNot later than 120 days after the date of
			 enactment of this Act, the Federal Communications Commission shall complete a
			 rulemaking to implement the following reforms to the programs providing
			 universal service support to low income consumers, commonly known as the
			 Lifeline and Link-up programs, under such section 254:
				(1)To ensure that the programs are only
			 supporting service for 1 telephone connection per household (regardless of
			 whether that telephone is provided through a landline or a commercial mobile
			 service), the Commission shall establish a database and shall require an
			 eligible telecommunications carrier under section 214(e) of such Act to—
					(A)include
			 participation information in the database on all households that qualify and
			 are receiving service from such carrier through the Lifeline or Link-Up
			 programs; and
					(B)use the database
			 to determine if a Lifeline or Link-Up customer is already being served by
			 another provider before establishing new service or continuing service.
					(2)The Commission
			 shall update the form used by an eligible telecommunications carrier to make a
			 reimbursement claim from the universal service support mechanisms under section
			 254 of such Act to provide information sufficient to identify and prevent
			 duplicate reimbursements.
				(3)The Commission
			 shall require all eligible telecommunications carriers providing commercial
			 mobile services to implement a 60-day inactivity policy.
				(4)The Commission
			 shall implement guidance for the Universal Service Administrative Company on
			 how to recover improper payments made to eligible telecommunications
			 carriers.
				
